--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.12


DEBT SETTLEMENT AND RELEASE AGREEMENT


This Debt Settlement and Release Agreement (the “Agreement”) is made effective
as of April 2, 2010, by and between Golden Phoenix Minerals, Inc., a Nevada
corporation (the “Company”) and Robert P. Martin, an individual (the “Debt
Holder”).


RECITALS


WHEREAS, pursuant to a written Employment Agreement between the Company and the
Debt Holder dated March 8, 2006, as supplemented by that certain Addendum to
Employment Agreement dated January 31, 2007, (collectively, the “Employment
Agreement”), the Company has employed the Debt Holder as its President.


WHEREAS, the Company is currently indebted to the Debt Holder for certain
deferred unpaid salary amounts and accrued unpaid expenses owing under his
Employment Agreement. The unpaid salary owed to the Debt Holder, as of December
31, 2009, totals $268,569.65, and the accrued unpaid expenses owed to the Debt
Holder currently totals $11,746.91 (collectively, the “Employment Obligations”).


WHEREAS, the Company is currently indebted to the Debt Holder for the remaining
principal and accrued interest due on those certain loans made by the Debt
Holder to the Company.  Specifically, the Company has issued to the Debt Holder
a promissory note, dated September 1, 2008, under which $26,250 is currently
owed to the Debt Holder.  The Company has also issued to the Debt Holder another
promissory note, dated October 16, 2008, under which $64,185 is currently owed
to the Debt Holder.  The Company has also issued to the Debt Holder another
promissory note, dated June 16, 2009, under which $70,089.61 is currently owed
to the Debt Holder.  The aforementioned promissory notes are collectively
referred to herein as the “Loan Obligations.”  The total amount of interest
currently owing on the Loan Obligations is $55,415.36. Therefore, the total
amount, including interest, currently owed to the Debt Holder by the Company
under the Loan Obligations is $215,939.97.


WHEREAS, the Debt Holder, Ken Ripley and David Pearl are members of Ashdown
Milling LLC (“Ashdown Milling”), and the Company is currently indebted to the
Debt Holder in connection with the Company’s investment in the mill owned by
Ashdown Milling, in Mr. Martin’s capacity as a member thereof.  The total amount
of these obligations, including the principal amount plus premium (royalties),
is $489,002.31 (the “Ashdown Milling Obligations”).
 
WHEREAS, the Employment Obligations, Loan Obligations and Ashdown Milling
Obligations are collectively referred to herein as the “Outstanding Debt”.
 
WHEREAS, it is now the desire and intention of the Debt Holder and the Company
to settle and resolve all agreements, understandings, disputes, and differences
relating to the Outstanding Debt which exist as of the date of this Agreement.
 
NOW, THEREFORE, AND IN CONSIDERATION OF THE ABOVE RECITALS AND THE MUTUAL
PROMISES AND RELEASES CONTAINED HEREIN, THE PARTIES DO HEREBY AGREE AS FOLLOWS:

 
1

--------------------------------------------------------------------------------

 

AGREEMENT


1.           Settlement Payment And Forgiveness.  The Company agrees to pay the
Debt Holder the total sum of Seven Hundred Sixteen Thousand Six Hundred
Eighty-nine Dollars and 19/100 ($716,689.19) (“Settlement Sum”) in exchange for
a release of all claims against it by the Debt Holder relating to, or arising
out of, the Outstanding Debt, as follows:


a.           Employment Obligations Settlement. Eleven Thousand Seven Hundred
Forty-six Dollars and 91/100 ($11,746.91) in exchange for a release of all
claims against it by the Debt Holder relating to, or arising out of, the
Employment Obligations.  The Debt Holder forgives and releases the Company of
all claims relating to, or arising out of, the deferred unpaid salary amounts
totaling Two Hundred Sixty-eight Thousand Five Hundred Sixty-nine Dollars and
65/100 ($268,569.65) owed to him under the Employment Agreement as of December
31, 2009;


b.           Loan Obligations Settlement. Two Hundred Fifteen Thousand Nine
Hundred Thirty-nine Dollars and 97/100 ($215,939.97) in exchange for a release
of all claims against it by the Debt Holder relating to, or arising out of, the
Loan Obligations; and


c.           Ashdown Milling Obligations Settlement.  Four Hundred Eighty Nine
Thousand Two Dollars and 31/100 ($489,002.31) in exchange for a release of all
claims against it by the Debt Holder relating to, or arising out of, the Ashdown
Milling Obligations.


2.           Payment of Settlement Amount.   The Settlement Sum will be paid by
the Company to Debt Holder, or at Debt Holder’s election or the election of Debt
Holder’s Trustee to the Robert P. Martin Revocable Living Trust, as follows:


a.           Cash Payment.  As soon as reasonably practicable following the
closing of the joint venture between the Company and Scorpio Gold Corporation
(“Scorpio Gold”), the Company will pay the amount agreed upon in Section 1(a) in
cash to Debt Holder.


b.           Issuance of Note.  As soon as reasonably practicable following the
date hereof, the Company shall issue Debt Holder a secured promissory note (the
“Note”), in the principal amount of Seven Hundred Four Thousand Nine Hundred
Forty-two Dollars and 28/100 ($704,942.28) (“Principal Amount”) such sum
accounting for the balance of the Settlement Amount as set forth in Sections
1(b) and 1(c) above.  Of the Principal Amount, (1) $215,939.97 will accrue
interest at a rate of 6.5% per annum, with a maturity date of September 12,
2010; and (2) $489,002.31 will be paid by the Company to the Debt Holder after
the Company has satisfied its current financial obligations to Ken Ripley and
David Pearl, or by March 12, 2011, whichever comes first, said payment to be
structured at Debt Holder’s election as a sale of Debt Holder’s Membership
Interest in the Ashdown Milling Company LLC to the Company in accordance with
the terms and conditions of the Ashdown Milling Company Operating
Agreement.  Amounts owed to the Debt Holder pursuant to the Note will be secured
by shares of Scorpio Gold common stock as set forth below and upon the following
terms and conditions:


i.           Security For Note.  The Note to be issued to the Debt Holder
pursuant to Section 2 shall, by its terms and to the extent of an outstanding
balance of principal and interest under the Note, be secured by One Million
Twenty Thousand (1,020,000) shares of Scorpio Gold common stock valued at CN
$0.50 per share (“Scorpio Gold Shares”).  The Debt Holder may elect to receive
Scorpio Gold Shares, in all or part and at one time or in installments at Debt
Holder’s election, and apply those shares, to be valued at CN $0.50 per share at
the time of election, against the then outstanding balance of principal and
interest, which will be reduced accordingly.  Debt Holder hereby agrees that any
such Scorpio Gold Shares to be issued to Debt Holder hereunder shall be subject
to that certain Letter Agreement by and between the Company and Scorpio Gold
dated March 10, 2010, pursuant to which Scorpio Gold holds a right of first
refusal with respect to the Scorpio Gold Shares and Debt Holder shall enter into
such written agreement with Scorpio Gold as may be deemed necessary.

 
2

--------------------------------------------------------------------------------

 


3.           Release of Liability.  In exchange for the promises and covenants
set forth herein, the Debt Holder hereby releases, acquits, and forever
discharges the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, attorneys, shareholders, partners,
successors, assigns, affiliates, customers, and clients (collectively, the
“Company Released Parties”) of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (“Claims”) to the extent that such Claims directly or indirectly
arise out of or are in any way related to the Outstanding Debt.  The Debt Holder
agrees to indemnify and hold the Company Released Parties harmless from any
liabilities, debts, demands, causes of action, injuries, costs, attorneys' fees
or damages of any kind arising out of the Debt Holder’s action or inactions,
whether negligent or otherwise, with respect to, or in connection with this
Agreement.


4.           Confidentiality.   The Debt Holder agrees to maintain in complete
confidence the existence of this Agreement, the contents and terms of this
Agreement and the consideration for this Agreement (hereinafter collectively
referred to as the “Settlement Information”).  Except as required by law, the
Debt Holder may disclose Settlement Information only to the court in any
proceedings to enforce the terms of this Agreement and to the Debt Holder’s
consultants and agents who have a bona fide need to know and whom the Debt
Holder will inform of the terms of this Agreement and who shall thereafter agree
to abide by the provisions and restrictions of this Agreement as if they were a
party hereto.


5.           Cooperation.   Each of the parties to this Agreement, without
further consideration, shall execute and deliver such other documents and take
such other action as may be reasonably requested by the other party hereto to
consummate more effectively the purposes or subject matter of this Agreement.


6.           Authority To Execute Agreement.   Any person signing this Agreement
for a party represents and warrants that he has express authority to sign this
Agreement for that party and agrees to hold the opposing party harmless for any
costs or consequences of the absence of actual authority to sign.


7.           Mutual Negotiation.   The parties agree that this Agreement is the
product of negotiation between sophisticated parties, each of whom is
represented by counsel, and each of whom had an opportunity to participate in
and did participate in, the drafting of the provisions hereof.  Accordingly,
ambiguities in this Agreement, if any, shall not be construed strictly or in
favor of or against any party hereto but rather shall be given a fair and
reasonable construction.  Each of the Company and the Debt Holder further
acknowledges that it enters into this Agreement knowingly and voluntarily and
without duress, coercion or undue influence.

 
3

--------------------------------------------------------------------------------

 


8.           Representation By Counsel.   The parties understand and agree that
they are represented by counsel of their choice, and that they have not relied
upon the statements or advice of the other party, its agents, counsel or
employees.


9.           Third Party Beneficiaries.   Each of the Company Released Parties
who is not a party to this Agreement is an intended third party beneficiary to
this Agreement and shall be entitled to all rights and remedies it would be
entitled to if it were an original signatory to this Agreement.  Other than the
parties to this Agreement and the Company Released Parties, no other individual
or entity has any rights or remedies pursuant to this Agreement and no other
third party beneficiaries are intended.


10.           No Admission Of Liability.  This Agreement is entered into solely
for the purpose of avoiding the costs of litigation, and neither this Agreement
nor anything contained herein shall be taken or construed to become, at any time
or place, an admission of either party of any of the claims related to or
arising out of the Outstanding Debt.


11.           Covenant Not To Sue.  The Company and the Debt Holder agree not to
sue or otherwise prosecute each other with respect to any claim settled or
released in this Agreement.


12.           Entire Agreement.  This Agreement supersedes any and all
agreements, either oral or written, between the parties hereto with respect to
the Outstanding Debt, including, but not limited to, any prior agreements or
promissory notes evidencing the Loan Obligations.  Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party or anyone acting on behalf of
any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement shall be valid or
binding.  Any modification of this Agreement will be effective only if it is in
writing and signed by both parties.


13.           Governing Law.  This Agreement shall in all respects be governed
by and construed in accordance with the laws of the State of Nevada, without
giving effect to any choice of law or conflicts of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of Nevada.


14.           Jurisdiction and Venue.  The parties hereby consent to the
exclusive jurisdiction of the state and federal courts sitting in Nevada with
the sole and exclusive venue of Washoe County in any action on a claim arising
out of, under or in connection with this Agreement or the transactions
contemplated by this Agreement.


15.           Attorneys’ Fees.  The parties will bear their own respective
attorneys’ fees and costs incurred with respect to this Agreement and any prior
legal matters between them.  In the event, however, that legal action of any
type is filed to enforce the provisions of this Agreement, the prevailing party
in the enforcement proceeding shall be entitled to an award of attorneys’ fees
and expenses reasonably incurred in the action.  For this purpose, attorneys’
“fees and expenses” includes, without limitation, the fees and expenses of
attorneys, paralegal or legal assistants and experts and consultants for the
prevailing party and all other fees and expenses that counsel for the prevailing
party incurs in the course of representation of the prevailing party in
anticipation of and/or during the course of the action, whether or not otherwise
recoverable as “attorneys’ fees” or as “costs” under applicable law.

 
4

--------------------------------------------------------------------------------

 


16.           Amendment; Waiver.  No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by the Company and
the Debt Holder.  A waiver of any term or condition of this Agreement shall not
be construed as a general waiver by the Company.  Failure of either the Company
or the Debt Holder to enforce any provision or provisions of this Agreement
shall not waive any enforcement of any continuing breach of the same provision
or provisions or any breach of any provision or provisions of this Agreement.


17.           Ambiguities.  This Agreement shall not be subject to the rule that
any ambiguities in the contract are to be interpreted against the drafter of the
Agreement.


18.           Counterparts.  This Agreement may be signed in one or more
counterparts (by facsimile or otherwise), all of which shall be treated as one
and the same instrument.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first hereinabove written.



 
DEBT HOLDER
 
 
 
Date:  April 16, 2010
By:      /s/ Robert P. Martin                                
Robert P. Martin
 
 
 
 
THE COMPANY
 
 
 
 
Date:  April 16, 2010
Golden Phoenix Minerals, Inc.
 
 
By:       /s/ Tom Klein                                       
Its: CEO









6

--------------------------------------------------------------------------------